Motion Denied as Moot and Order filed December 18, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00464-CV
                                    ____________

          IN THE INTEREST OF K.C.L. AND M.W.L., CHILDREN


                   On Appeal from County Court at Law No. 2
                            Galveston County, Texas
                       Trial Court Cause No. 16-FD-2240

                                      ORDER

      This is an appeal from an order in a suit affecting the parent-child relationship.
The order concerns mother/petitioner/appellee R.E.E., father/respondent/appellant
C.N.L., their two sons, and the Attorney General of Texas. In its notice of assignment
of the appeal to this court, the Galveston County District Clerk identified Carlos
Garza, as attorney for Andrew Ross, as an “Interested Party.” This court accordingly
designated Garza as a person who would receive all notices from the court regarding
this appeal. Ross is not designated as a party in this court’s records.

      On November 29, 2018, Garza filed a “Motion for Dismissal of Andrew Ross
as Appellee.” The motion states the district court erroneously designated Garza and
Ross as interested parties and neither Garza nor Ross were involved in the underlying
case (No. 16-FD-2240). Instead, Ross, represented by Garza, was a party in a related
case, No. 16-FD-2242. No appeal is pending from the related case.

      Because Ross has not been designated as an appellee in this court, we DENY
AS MOOT his motion to dismiss. We will no longer send Garza notices regarding
this case.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell




                                         2